DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  CHOI et al. (US 20180139699) discloses Fig. 22 - 23, and [0182] if the channel load report value is equal to or greater than a specific threshold value of a specific STA, i.e., if a channel is busy with a specific ratio, the AP makes the STA stop EDCA access and transmits a trigger frame for a random access or a scheduled access for UL transmission of the specific STA. However CHOI does not teach  the claims as a whole with the following limitation “when either the first weighted average or the second weighted average is greater than the first threshold, allocating a predetermined number of random access resource units along with at least one scheduled access resource unit in a buffer status report poll trigger frame and scheduling the buffer status report poll trigger frame for transmission”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467